Citation Nr: 0014111	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  93-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION


The veteran had active military service from September 1950 
to May 1952 and died in October 1986.  The appellant, who is 
the veteran's widow, appealed a 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In March 1995 and October 1998, 
the Board of Veterans' Appeals (Board) remanded the 
appellant's claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim has been obtained by the RO.

2. The cause of the veteran's death in October 1986 was 
cardiopulmonary arrest due to metastatic sarcoma.

3. The veteran was present in 1951 at Operation BUSTER-JANGLE 
and an observer at Shot DOG.

4. The veteran had a recorded dose of 0.0 rem gamma, with an 
upper bound of 0.0 rem gamma, a dose to the skin (right 
axilla) of 0.0 and virtually no potential for exposure to 
neutron radiation.

5. No evidence has been submitted to demonstrate that the 
veteran's death due to cardiopulmonary arrest due to 
metastatic sarcoma, was on the basis of exposure to 
ionizing radiation in service or otherwise related to 
service.

6. At the time of his death, the veteran had no service-
connected disabilities.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered, 
initially, is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of her claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the appellant's claim is not well grounded.

Factual Background

The veteran's death certificate shows that he died in October 
1986, at the age of 62, and the immediate cause of his death 
was cardiopulmonary arrest due to metastatic sarcoma.  At the 
time of his death, the veteran had no service-connected 
disabilities.

When examined for induction into service in August 1950, 
there was no report of cardiopulmonary abnormality, 
metastatic sarcoma or any other cancer and the veteran was 
found qualified for active service.  Service medical records 
are entirely negative for complaints or diagnosis of a 
cardiopulmonary disorder or metastatic sarcoma and, when 
examined for service separation in May 1952, there was no 
report of metastatic sarcoma or a cardiopulmonary 
abnormality.

Post service, private medical records dated from 1975 to 1986 
are associated with the claims file.  They show that the 
veteran was hospitalized in 1975 and underwent left heart 
catheterization, coronary arteriography and right inguinal 
herniorrhaphy.  

According to a November 1984 interview with his grandson, the 
veteran witnessed a November 1951 atomic bomb test at Camp 
Desert Rock while assigned to the 185th Signal Battalion.  He 
was positioned seven miles down wind from ground zero and was 
on the site exactly one half hour after the bomb detonated. 

The veteran was hospitalized in May 1985 for treatment of 
severe back pain.  His past medical history included chest 
pain and a positive exercise test for which he took 
prescribed medication for approximately the last seven years 
but never had a myocardial infarction.  When examined at 
admission, his lungs were clear to percussion and 
auscultation, except for transient rhonchi.  Abdominal 
examination findings showed no liver, spleen or kidneys felt 
nor was tenderness present.  Final diagnoses included 
degenerative joint disease in his back, coronary heart 
disease, chronic obstructive pulmonary disease and abdominal 
aortic aneurysm. 

In January and February 1986, the veteran was privately 
hospitalized for treatment of an abdominal aortic aneurysm 
with obstruction of the left iliac artery.  Abdominal 
examination findings showed no liver, spleen or kidneys felt, 
no aneurysm felt, his lungs were clear and heart examination 
showed sinus rhythm present with no murmurs.  The veteran was 
noted to be a one-pack per day smoker.  

The veteran was hospitalized in August 1986 and diagnosed 
with undifferentiated sarcoma, metastatic.  Other diagnoses 
included chronic lung disease and possible pulmonary tumor.  
While hospitalized, the veteran underwent a liver biopsy that 
showed nonspecific reactive inflammatory changes with no 
evidence of metastatic tumor.  Thereafter, a right axillary 
mass was noted and removed.  A pathology report of the right 
axilla lymph node diagnosed an undifferentiated spindle and 
epithelioid cell malignancy probably epithelial in origin of 
the right axillary mass.  The slides were sent out for 
further consultation and an addendum report was to follow. 

In a September 1986 letter to another physician, F.W.J., 
M.D., a specialist in digestive and liver disorders, noted 
that the veteran had a history of chronic lung disease and 
was a heavy cigarette smoker.  Dr. J. said that in May 1986 
the veteran's liver function was entirely normal with no 
evidence of liver enlargement, but recently the veteran 
reported severe weight loss and anorexia.  A biopsy of the 
node in the right axilla showed undifferentiated spindle and 
epithelioid cell malignancy, probably of an epithelial 
origin.  A liver biopsy showed only non-specific reactive 
changes.  An abdominal sonogram showed marked enlargement of 
the liver with scattered metastases throughout, some of which 
had central necrosis.  A chest x-ray showed a possible 
cavitating lesion in the right upper lobe.  Dr. J. said the 
diagnosis of metastatic malignancy appeared clear cut and the 
biopsy appeared to show sarcoma.  

In a September 1986 letter to J. H. B., M.D., Dr. J. said 
that the veteran was in a terminal state with widespread 
metastatic sarcoma, was recently hospitalized and had 
extensive liver and abdominal nodal mets.  The veteran was 
unresponsive to one course of chemotherapy.  Dr. B. was asked 
to care for the veteran.

Health insurance claims forms, dated in September and October 
1986, from Dr. B., include a diagnosis of malignant neoplasm, 
liver/intra bile ducts.

As noted above, the veteran died in October 1986 of 
cardiopulmonary arrest due to metastatic sarcoma.  

In a January 1991 letter, the Defense Nuclear Agency (DNA) 
said that, in 1951, the veteran was an observer at Shot DOG 
of Operation BUSTER-JANGLE.  Dosimetry data revealed a 
recorded dose of zero rem gamma for the veteran.  A 
scientific dose reconstruction (Neutron Exposure for DoD 
Nuclear Personnel (DNA-TR-84-405)) indicated that due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
The DNA also indicated that a reconstruction report titled 
Low Level Internal Dose Screen-CONUS Tests (DNA-TR-85-317), 
indicated that the veteran's internal exposure potential was 
less than 0.150 rem (fifty year) committed dose equivalent to 
the bone.  The corresponding committed dose to other target 
organs was also less than 0.150 rem.

In an April 1993 letter to the RO, Dr. J. said he treated the 
veteran for a time prior to his demise, but was not involved 
with his malignancy and was unable to answer questions or 
provide medical records.

In its March 1995 remand, the Board requested that the 
veteran's file be reviewed by a VA physician to ascertain the 
primary site of the veteran's cancer and if the record 
supported a diagnosis of bile duct cancer.  According to a 
July 1995  examination report, a VA physician reviewed the 
veteran's claims file but was unable to ascertain whether the 
veteran's primary tumor was a bile duct carcinoma.  The 
examiner recommended that an attempt be made to obtain the 
addendum report to the pathology report of the veteran's 
lymph node biopsy.  However, in a March 1996 response to the 
RO's request, the hospital said that it did not have the 1986 
Addendum report.

Pursuant to the Board's October 1998 remand, a VA physician 
reviewed the claims file and responded to the RO's request 
for a formal written medical opinion regarding whether it was 
possible to identify the primary site of the veteran's fatal 
cancer.  According to a January 1999 medical record, a VA 
pathologist reviewed the veteran's medical records regarding 
further identification of the veteran's right axilla tumor 
and sent the medical records and pathology slides to the 
Armed Forces Institute of Pathology (AFIP) in Washington, 
D.C., for expert review.  In a January 1999 statement, the 
AFIP said it fully agreed with the diagnosis of metastatic 
carcinoma.  Although the origin could not be determined, lung 
was thought a significant possibility.  The VA pathologist 
noted that the AFIP concluded that the right axillary tumor 
could not be further identified and was simply 
undifferentiated carcinoma.    

In an August 1999 statement to the RO, the Defense Threat 
Reduction Agency (DTRA) (formerly known as the Defense 
Nuclear Agency) said that historical records confirmed that 
the veteran was present at Operation BUSTER-JANGLE, a U.S. 
atmospheric nuclear test series conducted at the Nevada Test 
Site during 1951.  He was an observer at Shot DOG.  Dosimetry 
data revealed a recorded dose of 0.0 rem gamma for the 
veteran.  That dose had an upper bound of 0.0 rem  gamma.  
The veteran's dose to the skin (right axilla) was also 0.0.  
A scientific dose reconstruction (DNA-TR-84-405), noted 
above, indicates that, due to the distance of the veteran's 
unit from ground zero, he had virtually no potential for 
exposure to neutron radiation.  

Analysis

Service connection for the cause of the veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312.  According to 38 U.S.C.A. § 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

As noted above, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service-connected specific to radiation- 
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service-
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

The Board notes section 3.309(d)(1) provides that the 
diseases listed in paragraph (d)(2) of this section shall be 
service-connected if they become manifest in a radiation-
exposed veteran.  The provisions of section 3.309(d) limit 
the diseases subject to presumptive service connection to 
those specified in section 3.309(d)(2).

VA has issued regulations listing diseases presumed to be 
related to radiation exposure.  See 38 C.F.R. §§ 3.309, 
3.311(b).  Therefore, service connection would be presumed 
for those disabilities listed under these regulations if it 
is shown that a veteran had the required radiation exposure.  
See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

Additionally, service connection would be warranted if 
medical evidence established that some other disability that 
was not listed in the regulations was, nevertheless, the 
result of exposure to radiation in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994); see also 38 C.F.R. 
§ 3.311(b)(4).  However, causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent medical evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

Further, service connection for a disability alleged to be 
the result of exposure to radiation in service that first 
manifests itself after any applicable period specified in 38 
C.F.R. § 3.307 may only be established by demonstration of a 
causal relationship between the radiation dose and the 
claimed disability.  See 38 C.F.R. §§ 3.304, 3.311; Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  This is the case unless 
service connection may be established by applying the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).

In Wandel v. West, 11 Vet. App. 200 (1998), the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) said that, although 
a deceased veteran had a "radiogenic disease" under 38 
C.F.R. § 3.311(b), there was no evidence to warrant "further 
consideration" as the veteran was not exposed to radiation 
in service. 

As noted above, the veteran's death certificate lists 
cardiopulmonary arrest due to metastatic sarcoma as the cause 
of death.  There were no other significant conditions listed 
as contributing to death.

The appellant contends that the veteran had primary liver 
cancer linked to his inservice exposure to ionizing 
radiation.  The medical evidence of record does not establish 
that the veteran had primary liver cancer, metastatic sarcoma 
or a cardiopulmonary disorder during active service or that 
primary liver cancer, metastatic sarcoma or a cardiopulmonary 
disorder was linked to an injury or disease incurred during 
active service.

As to the first method of demonstrating service connection 
for a disability claimed to be attributable to exposure to 
ionizing radiation, the Board notes that metastatic carcinoma 
is not a disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(d)(2).  While the appellant contends 
that the veteran's death was caused by primary liver cancer, 
thus warranting presumptive service connection, the medical 
evidence does not support her contentions.  Although an 
October 1986 heath insurance claim form signed by Dr. B., 
reflects a diagnosis of malignant neoplasm liver/intra bile 
ducts, a liver biopsy taken in August 1986 showed only non-
specific reactive changes.  More importantly, in January 
1999, a VA pathologist and the Armed Forces Institute of 
Pathology reviewed the veteran's medical records and 
concluded that he had metastatic carcinoma of undetermined 
origin.  Additionally, letters from the DTRA show that, while 
the veteran was present at Operation BUSTER-JANGLE in 1951, 
he had a recorded dose of 0.0 rem gamma, with an upper bound 
of 0.0 rem gamma and his dose to the skin (right axilla) was 
0.0.  In its January 1991 and August 1999 statements, the 
DTRA said that the veteran had virtually no potential for 
exposure to neutron radiation.  See Wandel.  Accordingly, the 
claim for service connection for the cause of the veteran's 
death, secondary to exposure to ionizing radiation under 
38 C.F.R. § 3.309 must be denied.

Under 38 C.F.R. § 3.311, a series of chronological 
obligations are imposed on VA in processing claims brought by 
appellants who assert the veteran was a radiation-exposed 
veteran.  See Ramey v. Gober, 120 F.3d at 1239; Wandel v. 
West, 11 Vet. App. at 204.  The record does not contain any 
scientific or medical evidence that the veteran's metastatic 
sarcoma is a radiogenic disease.  While the 1986 medical 
insurance form from Dr. B. describes malignant neoplasm 
liver/intra bile ducts, hospital pathology reports showed 
undifferentiated spindle and epithelioid cell malignancy, 
probably in the origin of the right axilla and, in 1999, AFIP 
and VA pathologists diagnosed metastatic carcinoma, with no 
definite site of origin determinable, although the AFIP said 
lung was a significant possibility.  Additionally, private 
treatment records of the veteran for metastatic 
undifferentiated carcinoma do not show that the disease was 
linked to radiation exposure. See 38 C.F.R. § 3.311(b)(4).  
Nevertheless, under that section however, it first must be 
determined from the evidence that the veteran was exposed to 
radiation.  See Wandel.  As noted above, the current evidence 
indicates that the veteran had a recorded dose of 0.0 rem 
gamma and virtually no potential for exposure to neutron 
radiation.  Therefore, the appellant's claim fails to pass 
the initial threshold requirement of establishing exposure to 
radiation under 3.311(a) and must be denied.   

The appellant contends that the veteran's metastatic 
carcinoma was related to exposure to ionizing radiation while 
viewing Operation BUSTER-JANGLE in Nevada in 1951.  The Board 
observes that competent medical evidence has not been 
submitted to show that the veteran's cause of death from 
cardiopulmonary arrest due to metastatic sarcoma was related 
to service or any incident thereof, including exposure to 
ionizing radiation.  On the other hand, the record reflects 
that his cardiac and gastrointestinal systems were normal on 
separation from service and the first post service evidence 
of record of metastatic carcinoma is from 1986, more than 
forty two years after the veteran's separation from service.  
Likewise, cardiopulmonary arrest, the condition that caused 
the veteran's demise, was not reported until many years post 
service and is not shown to be otherwise related thereto.  In 
short, no medical opinion or other medical evidence relating 
the veteran's cause of death due to cardiopulmonary arrest 
due to metastatic sarcoma to service or any incident of 
service has been presented.

The Board in sympathetic to the appellant's claim that 
essentially rests on her assertion that the cause of the 
veteran's death is directly related to inservice radiation 
exposure, but she has offered no medical evidence to show 
such a casual relationship.  Private medical records dated in 
1975 and from 1985 to 1986 make no mention of such a causal 
relationship between the veteran's active military service, 
including exposure to ionizing radiation, and his metastatic 
sarcoma.

The appellant is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports her claim.  The evidence now 
of record fails to show a link between the cardiopulmonary 
arrest due to metastatic sarcoma that caused the veteran's 
death and his period of service or any incident thereof, 
including exposure to ionizing radiation.  Thus, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312.  Since the claim is not well grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

